FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                          DECEMBER 9, 2021
                                                                      STATE OF NORTH DAKOTA



                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 221

Tanner L. Narloch,                                                     Plaintiff
      v.
Neenah N. Narloch,                                   Defendant and Appellant
  and
State of North Dakota,                         Statutory Real Party in Interest



                                No. 20210153

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable David E. Reich, Judge.

AFFIRMED.

Per Curiam.

Elise A. Fischer (argued) and Theresa Kellington (on brief), Bismarck, ND, for
defendant and appellant.
                            Narloch v. Narloch
                              No. 20210153

Per Curiam.

[¶1] Neenah Narloch appeals from a second amended divorce judgment. She
argues the evidence does not support the district court’s decision denying her
motion to relocate to Wyoming with the parties’ minor children. We summarily
affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1